 



Exhibit 10.1
[FORM]
HOLLY CORPORATION
PERFORMANCE UNIT AGREEMENT
     This Performance Unit Agreement (the “Agreement”) is made and entered into
by and between HOLLY CORPORATION, a Delaware corporation (the “Company”), and
                                         (the “Employee”). If the Employee
presently is or subsequently becomes employed by a subsidiary of the Company,
the term “Company” shall be deemed to refer collectively to the Company and the
subsidiary or subsidiaries which employ the Employee. This Agreement is entered
into as of the                      day of                     ,
                     (the “Date of Grant”).
W I T N E S S E T H:
     WHEREAS, the Company has adopted the HOLLY CORPORATION LONG-TERM INCENTIVE
COMPENSATION PLAN (the “Plan”) to attract, retain and motivate Employees,
directors and consultants; and
     WHEREAS, the Long-Term Compensation Committee (the “Committee”) believes
that entering into this Agreement with the Employee is consistent with the
stated purposes for which the Plan was adopted.
     NOW, THEREFORE, in consideration of the services rendered by the Employee,
it is agreed by and between the Company and the Employee, as follows:
     1. Grant. The Company hereby grants to the Employee as of the Date of Grant
a Performance Award (as defined in the Plan) of                      performance
units (the “Performance Units”), subject to the terms and conditions set forth
in this Agreement. Depending on the Company’s performance, the Employee may earn
from                      percent (___%) to                      (___%) of the
Performance Units, based on the Company’s performance on the [ # ] measures set
forth in Section 2 over a designated performance period compared to the
performance of a group of peer companies selected by the Committee.
     2. Performance Period and Measures. This Section sets forth the details of
the Performance Award for the “Performance Period” which begins on
                    ,                      and ends on                     ,
                    . If employed by the Company on                     ,
                    , the Employee shall be entitled to a payment in shares of
the Company’s Common Stock par value $0.1 per share (the “Common Stock”) as
determined under this Section 2 and payable at the time indicated in Section 4
or Section 3(b), as applicable.
     (a) Performance Measures. The number of Performance Units earned for the
Performance Period is determined by comparing the Company’s performance on the [
# ] measures listed below over the Performance Period to the performance of the
“Peer Group” as defined in Section 2(b) over the Performance Period on the same
[ # ] measures. The [ # ] performance measures are [    ], all as defined in
Section 2(d).
     (b) Peer Group. The Peer Group consists of
                                        . If a member of the Peer Group ceases
to be a public

 



--------------------------------------------------------------------------------



 



company during the Performance Period (whether by merger, consolidation,
liquidation or otherwise) or it fails to file financial statements with the
Securities and Exchange Commission in a timely manner, it shall be treated as if
it had not been a Peer Group member for the entire Performance Period.
     (c) Shares Payable. The number of shares of Common Stock payable is equal
to the result of multiplying Performance Units by the “Peer Group Performance
Percentage,” which is the average of the percentile ranking of the Company’s
performance on the [ # ] performance measures over the Performance Period as
compared to the Peer Group’s performance on such performance measures over the
Performance Period multiplied by [ # ] . The average shall be determined by
adding the Company’s percentile ranking on each performance measure and dividing
the sum thereof by [ # ].
     (d) Definitions. For purposes of this Section 2, [performance measures to
be defined]
Each of the performance measures set forth above shall exclude unusual or
non-recurring items and the cumulative effect of tax and accounting changes. In
addition, the elements of each performance measure shall be as identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other Company filing with the Securities and Exchange
Commission.
     3. Early Termination. In the event of separation from employment of the
Employee prior to                     ,                     on account of an
event described in this Section 3, the number of Performance Units with respect
to which payment after                     ,                      is based shall
be determined as follows:
     (a) (i) In the event that the Employee separates from employment for any
reason other than voluntary separation or Cause, as defined in
Section 3(c)(vii), or (ii) in the event of the Employee’s death, or (iii) in the
event of the Employee’s total and permanent disability as determined by the
Committee in its sole discretion, or (iv) in the event that the Employee shall
retire after attaining normal retirement age of 62 or after attaining an earlier
retirement age approved by the Committee in its sole discretion, the number of
Performance Units that shall be earned by and paid to the Employee or his
beneficiary, in accordance with and at the time specified in Section 4, shall be
determined as follows: the Employee shall forfeit a percentage of the
Performance Units earned equal to the percentage that the number of full months
following the date of separation, death, disability or retirement to
                    ,                     bears to                     . The
Committee shall determine the number of Performance Units earned and to be paid
to the Employee or his beneficiary in accordance with Section 2 as soon as
administratively practicable after ___, ___. In its sole discretion, the
Committee may make a payment to the Employee assuming a Peer Group Performance
Percentage of up to ___ (___%) of the Performance Units instead of the pro-rata
number of Performance Units as determined pursuant to this Section 3(a). Unless
the Committee determines otherwise, the Employee will

2



--------------------------------------------------------------------------------



 



have no right to any other Performance Units and those other Performance Units
granted under this Agreement will be forfeited. If the Employee separates from
employment prior to ___, ___due to voluntary separation or on account of Cause,
all Performance Units hereunder will be forfeited.
     (b) In the event of a Special Involuntary Termination, as defined in
Section 3(c)(vi), before ___, ___, no Performance Units shall be forfeited, and
payment with respect to ___ (___%) of the Performance Units shall be made as
soon as administratively practicable following the Special Involuntary
Termination, but in no event later than two and one-half months after the end of
the calendar year in which the Special Involuntary Termination occurs. Payment
pursuant to this Section 3(b) is in lieu of payment pursuant to Section 3(a) and
if the Employee receives payment pursuant to this Section 3(b) the Employee will
not be entitled to any payment pursuant to Section 3(a).
     (c) Definitions. For purposes of this Section 3,
     (i) “Change in Control” shall mean:
     A. Any “Person” (as defined in Section 3(c)(ii) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an Employee benefit plan of the Company or any of its
“Affiliates” (as defined in Section 3(c)(v) below), (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as defined in Section 3(c)(iii)
below), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
securities, or more than forty percent (40%) of the then outstanding common
stock of the Company, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 3(c)(i)(C)(I) below.
     B. The individuals who as of the Date of Grant constitute the Board of
Directors of the Company and any “New Director” (as defined in Section 3(c)(iv)
below) cease for any reason to constitute a majority of the Board of Directors.
     C. There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if:

3



--------------------------------------------------------------------------------



 



     (I) the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or
     (II) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing more than forty percent (40%) of the combined voting power of the
Company’s then outstanding securities.
     D. The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least sixty percent (60%) of the combined voting power of
the voting securities of which is owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
     (ii) “Person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) as modified and used in
sections 13(d) and 14(d) of the 1934 Act.
     (iii) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.
     (iv) “New Director” shall mean an individual whose election by the
Company’s Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the Date of Grant or
whose election or nomination for election was previously so approved or
recommended. However, “New Director” shall not include a director whose initial
assumption of office is in connection with an

4



--------------------------------------------------------------------------------



 



actual or threatened election contest, including but not limited to a consent
solicitation relating to the election of directors of the Company.
     (v) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under section 12 of the 1934 Act.
     (vi) “Special Involuntary Termination” shall mean the occurrence of (1) or
(2) within sixty (60) days prior to, or at any time after, a “Change in Control”
(as defined in Section 3(c)(i)), where (1) is termination of the Employee’s
employment with the Company by the Company for any reason other than “Cause” (as
defined in Section 3(c)(vii)) and (2) is a resignation by the Employee from
employment with the Company within ninety (90) days after an “Adverse Change”
(as defined in Section 3(c)(viii)) by the Company in the terms of the Employee’s
employment.
     (vii) “Cause” shall mean:
     A. An act or acts of dishonesty on the part of the Employee constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company;
     B. Gross or willful and wanton negligence in the performance of the
Employee’s material and substantial duties of employment with the Company; or
     C. Conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.
     (viii) “Adverse Change” shall mean (A) a change in the city in which the
Employee is required to work regularly, (B) a substantial increase in travel
requirements of employment, (C) a substantial reduction in duties of the type
previously performed by the Employee, or (D) a significant reduction in
compensation or benefits (other than bonuses and other discretionary items of
compensation) that does not apply generally to Employees of the Company or its
successor.
     4. Payment of Performance Units. The number of shares of Common Stock
payable after ___, ___(or such earlier time as specified under Section 3(b))
shall be paid as soon as reasonably practicable after ___, ___, but in no event
later than two and one-half months after the end of the calendar year in which
the Performance Period closes (or such earlier time as specified under
Section 3(b)), in the amount determined in accordance with Section 2, as
adjusted by Section 3, if applicable. Such payment will be subject to
withholding for taxes and other applicable payroll adjustments. The

5



--------------------------------------------------------------------------------



 



Committee’s determination of the amount payable shall be binding upon the
Employee and his beneficiary or estate.
     5. Adjustment in Number of Performance Units. The number of Performance
Units subject to this Agreement shall be adjusted to reflect stock dividends,
stock splits or other changes in the capital structure of the Company, all in
accordance with the Plan. In the event that the outstanding Shares (as defined
in the Plan) of the Company are exchanged for a different number or kind of
shares or other securities, or if additional, new or different shares are
distributed with respect to the Shares (as defined in the Plan) through merger,
consolidation, or sale of all or substantially all of the assets of the Company,
there shall be substituted for the shares of Common Stock under the Performance
Units subject to this Agreement the appropriate number and kind of shares of new
or replacement securities as determined in the sole discretion of the Committee,
subject to the terms and provisions of the Plan.
     6. .Delivery of Shares. No shares of Common Stock shall be delivered
pursuant to this Agreement until the approval of any governmental authority
required in connection with this Agreement, or the issuance of shares of Common
Stock hereunder, has been received by the Company.
     7. Securities Act. The Company shall have the right, but not the
obligation, to cause the shares of Common Stock payable under this Agreement to
be registered under the appropriate rules and regulations of the Securities and
Exchange Commission. The Company shall not be required to deliver any shares of
Common Stock hereunder if, in the opinion of counsel for the Company, such
delivery would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.
     8. Federal and State Taxes. The Employee may incur certain liabilities for
Federal, state or local taxes and the Company may be required by law to withhold
such taxes for payment to taxing authorities. Upon the determination by the
Company of the amount of taxes required to be withheld, if any, the Employee
shall either pay to the Company, in cash or by certified or cashier’s check, an
amount equal to the taxes required to be withheld, or the Employee shall
authorize the Company to withhold from monies owing by the Company to the
Employee an amount equal to the federal, state or local taxes required to be
withheld. Authorization of the Employee to the Company to withhold taxes
pursuant to this Section shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Employee has been fully
paid. In the discretion of the Committee, the required taxes may be withheld in
kind from the shares of Common Stock payable under this Agreement. In the event
that the Employee fails to make arrangements that are acceptable to the
Committee for providing to the Company, at the time or times required, the
amounts of federal, state and local taxes required to be withheld with respect
to the shares of Common Stock payable to the Employee under this Agreement, the
Company shall have the right to purchase at current market price as determined
by the Committee and/or to sell to one or more third parties in either market or
private transactions sufficient shares of Common Stock payable under this
Agreement

6



--------------------------------------------------------------------------------



 



to provide the funds needed for the Company to make the required tax payment or
payments.
     9. Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. By the execution of this Agreement, the Employee
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
     10. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the majority of the Committee with respect thereto and this Agreement shall
be final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
     11. No Right to Continued Employment. This Agreement shall not be construed
to confer upon the Employee any right to continue as an Employee of the Company
and shall not limit the right of the Company, in its sole discretion, to
terminate the service of the Employee at any time.
     12. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.
     13. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Employee. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.
     14. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Performance Units granted hereunder.
     15. No Guarantee of Interests. The Board and the Company do not guarantee
the Shares (as defined in the Plan) from loss or depreciation.
     16. Nontransferability of Agreement. This Agreement and all rights under
this Agreement shall not be transferable by the Employee during his life other
than by will or pursuant to applicable laws of descent and distribution. Any
rights and privileges of the Employee in connection herewith shall not be
transferred, assigned, pledged or hypothecated by the Employee or by any other
person or persons, in any way, whether by operation of law, or otherwise, and
shall not be subject to execution, attachment,

7



--------------------------------------------------------------------------------



 



garnishment or similar process. In the event of any such occurrence, this
Agreement shall automatically be terminated and shall thereafter be null and
void. Notwithstanding the foregoing, all or some of the Performance Units or
rights under this Agreement may be transferred to a spouse pursuant to a
domestic relations order issued by a court of competent jurisdiction
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Employee has set his hand
effective as of the date and year first above written.

                  HOLLY CORPORATION    
 
           
 
  By:        
 
     
 
   
 
                          Employee    

8